Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office action is in response to amendments filed February 23, 2021, wherein claims 1 and 7 were amended and claims 4, 6, 9, and 12 were canceled.  The drawing objection made in the previous Office action has been withdrawn.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-8, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takemura (JP 4835885, “Takemura,” of record).  

Regarding claim 1, Takemura discloses a hammer head see Figures 1-2, annotated below and machine translation) comprising: 
a front end cap 4 (Fig 1) having opposing first (outer) and second (inner) front end cap ends, and a front recess (at 3, defined by recesses circumferentially arranged) disposed circumferentially around an interior of the front end cap between the first and second front end 
a rear end cap 4 (Fig 1) having opposing first (outer) and second (inner) rear end cap ends, and a rear recess (at 3, Fig 1, defined by recesses circumferentially arranged, machine translation 1:29-31, edge 3 and recess at both ends) disposed circumferentially around an interior of the rear end cap between the first and second rear end cap ends and extending radially and axially outward (as described above; also, if the intended meaning was that the rear recess was disposed continuously circumferentially around an interior of the rear end cap, such a relationship was not recited); 
a body 1 having first and second body ends, 
wherein the first and second body ends are flared radially and axially outwardly to respectively interference fit within the front and rear recesses (Fig 1, 1:29-31).
                  
    PNG
    media_image1.png
    473
    530
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    322
    429
    media_image2.png
    Greyscale

Regarding claims 2-3, Takemura discloses the limitations of claim 1, as described above, and further discloses wherein the body is a hollow cylinder (Fig 1, cavity 11 in cylindrical body 1, 1:7, 2:12).  
 
Regarding claims 7-8 and 10-11, Takemura discloses the limitations of the claims, as described above in the rejections of claims 1-3.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takemura as applied to claims 1 and 7 above, and further in view of Hopper, et al. (WO 2006/057757, “Hopper,” of record).  

Regarding claims 5 and 13, Takemura discloses the limitations of claims 1 and 7, as described above, but does not explicitly disclose wherein the rear end cap includes a pointed portion supported by a base portion, the pointed portion is located proximate the first rear end cap end.  
However, Hopper is also concerned with a hammer head comprising a hollow cylindrical body and end caps, and teaches further providing an end cap 12 with a pointed portion (Fig 2, below, cap 12 conical or rounded, 3:2-5).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the tool of Takemura by providing one of the end caps as a conical or rounded shape to allow a user a smaller impact footprint and contact point of the hammer, causing an impact force to be more locally applied and allowing a user to act on a smaller target of a workpiece.  
                        
    PNG
    media_image3.png
    301
    465
    media_image3.png
    Greyscale






Response to Arguments
Applicant's arguments filed February 23, 2021 have been fully considered but they are not persuasive.  Applicant alleges that Takemura 


Examiner respectfully disagrees.  The claim recitation does not preclude wherein the recess comprises a plurality of discrete recesses.  As described previously, if the intended meaning was that each recess (front and rear) defined a recess that was continuously circumferentially disposed around the respective cap interiors, such a relationship was not required.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548.  The examiner can normally be reached on Mon-Fri 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8548.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN D KELLER/Primary Examiner, Art Unit 3723